Citation Nr: 0813129	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO. 04-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
establish service connection for post traumatic stress 
disorder (PTSD).

2. Whether new and material evidence has been submitted to 
establish service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
benefits sought on appeal.

In February 2007, this matter was remanded by the Board for 
further development in accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The record indicates that during an August 2004 RO hearing, 
the veteran through his representative raised the issue of 
reopening of a claim of service connection for an anxiety 
disorder, last denied by Board decision dated in May 1960. In 
June 2005, the RO denied reopening of the claim. Because the 
veteran did not file a notice of disagreement pertaining to 
this rating determination, it is not before the Board for 
appellate review. See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. 
§ 7105, a Notice of Disagreement initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

The Board presently reopens the claim of entitlement to 
service connection for PTSD, and the reopened claim is 
addressed in the REMAND portion of the decision below, as 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The September 2001 rating decision denying the claim for 
entitlement to service connection for post traumatic stress 
disorder is final.



2. The evidence associated with the claims file subsequent to 
the September 2001 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for post traumatic 
stress disorder.

3. The May 1960 Board decision denying the claim for 
entitlement to service connection for headaches is final.

4. The evidence associated with the claims file subsequent to 
the May 1960 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
headaches and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. Evidence received since the final September 2001 RO 
decision denying the veteran's claim for service connection 
for post traumatic stress disorder is new and material, and 
the veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

2. Evidence received since the final May 1960 determination 
denying the veteran's claim of entitlement to service 
connection for headaches is not new and material, and the 
veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1100 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2002, 
and May 2003. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. Additionally, a March 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was not afforded a VA examination. Because the application to 
reopen his claims is presently denied, VA's duty to assist 
has not attached and there is no basis upon which to direct a 
medical examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (Holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.) 

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2007.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Whether new and material evidence has been submitted to 
establish service connection for headaches.

The veteran seeks to reopen his claim for entitlement to 
service connection for headaches. A claim for service 
connection for headaches was previously considered and denied 
by the RO in January 1960 and subsequently by the Board in 
May 1960, and it is final. 38 U.S.C.A. §§ 7104; 38 C.F.R. § 
20.1100. The veteran sought to reopen his claim of 
entitlement to service connection for headaches in April 
2003. 
In an August 2003 rating decision, the RO denied the 
veteran's claim to reopen for entitlement to service 
connection for headaches.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the January 1960 rating decision that denied 
service connection for headaches, the evidence of record 
consisted of service treatment records, VA medical records, 
and statements by the veteran. Subsequently, additional lay 
statements from the veteran, RO hearing testimony, and 
additional VA treatment records have been associated with the 
claims file. The evidence submitted subsequent to the January 
1960 rating decision is new, in that it was not previously of 
record. However, the newly submitted evidence is not 
material.

Initially, the claim for headaches was denied in the January 
1960 rating decision as there was no evidence of any headache 
disorder or condition in service. The evidence submitted 
since the final January 1960 decision has demonstrated no 
treatment or diagnosis of a headache disorder. 

Although the veteran maintains that his claimed headache 
condition was incurred in service, his theory regarding this 
linkage is not competent evidence, and therefore not 
material. It is well-established that laypersons, such as the 
veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight. Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). Apart from not being material, the veteran's 
testimony is repetitive of statements made which were 
previously considered by VA, and is therefore not new.

Thus, the additional evidence received since the January 1960 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for headaches is not reopened.


Whether new and material evidence has been submitted to 
establish service connection for post traumatic stress 
disorder (PTSD).

The veteran seeks to reopen his claim for entitlement to 
service connection for PTSD. A claim for service connection 
for PTSD was previously considered and denied by the RO in 
September 2001. The veteran failed to timely appeal this 
decision, and as such, the September 2001 rating decision is 
final. 38 U.S.C.A. §§ 7103(a); 38 C.F.R. § 20.1103. 

The veteran sought to reopen his claim of entitlement to 
service connection for PTSD in November 2002. While the RO 
reopened and denied the claim in an August 2003 rating 
decision, (although in a September 2007 Supplemental 
Statement of the Case, the RO notified the veteran that he 
had not submitted new and material evidence), the Board must 
undertake de novo review of the RO's findings, as the 
submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then 
proceed to review the issue of whether the duty to assist has 
been fulfilled, or undertake an examination of the merits of 
the claim. The Board will therefore undertake a de novo 
review of the new and material evidence issue.

Having reviewed the evidence of record in light of the 
applicable law, the Board will reopen the claim and remand 
the issue on the merits for further development. 

At the time of the September 2001 rating decision, the 
evidence of record consisted of service treatment records, VA 
outpatient treatment records, and lay statements by the 
veteran. In June 2002, a VA mental health care provider noted 
that the veteran had "prolonged PTSD." RO hearing testimony 
of August 2004, additional VA treatment records, and VA 
medical records which indicate a positive screen for PTSD 
dated in May 2005 and a VA primary care note dated in 
February 2006, which indicates PTSD as one of the veteran's 
"problems," have been associated with the claims file. 

The evidence submitted subsequent to the September 2001 
rating decision is new, in that it was not previously of 
record, and is also material. In September 2001, the claim 
was denied as the RO determined there was no confirmed 
diagnosis of PTSD.  The additional evidence is "material" 
because it raises a possibility of a diagnosis of PTSD. As 
the RO stated in its September 2001 rating decision, the 
veteran has a confirmed combat stressor, and the records 
therefore relate to the unestablished elements of a current 
disability and a nexus to service.
Since the inception of his attempt to secure service 
connection for PTSD, the claim has been continuously denied 
on the basis that the veteran had no "clear" diagnosis of 
the disorder. This rationale was most recently restated in 
the RO's April 2006 Supplemental Statement of the Case. 
However, requisite for a grant of service connection is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f) (2002). 
The former language as to a "clear" diagnosis has been 
removed from applicable regulation.

The additional evidence received since the September 2001 
Board decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

Accordingly, the claim of service connection for PTSD is 
reopened. 


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for headaches is denied.

New and material evidence has been submitted and the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted. To this extent only, the 
appeal is allowed.

REMAND

In light of a review of the claims file and the reopening of 
the veteran's claim for entitlement to service connection for 
PTSD, the Board finds that further RO action on this matter 
is warranted. 



A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

As the claim of service connection for PTSD has been 
reopened, VA's duty to assist the veteran in the development 
of the claim is triggered. See DAV, supra.

As noted, several mental health care providers have noted 
diagnoses of PTSD since the last final denial of the claim. 
Although the RO found that the medical care notes were not 
probative due to the absence of clinical testing, it is well-
settled that in its decisions, VA may not rely upon its own 
unsubstantiated medical opinion, a VA PTSD examination will 
be conducted. Allday v. Brown, 7 Vet. App. 517 (1995); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 

For example, in June 2002, a VA diagnostic summary indicated 
a diagnosis of prolonged PTSD. In a December 2002 VA 
compensation and pension examination, the veteran was 
diagnosed with generalized anxiety disorder. In May 2005, VA 
medical records indicated the veteran had a positive PTSD 
screen. In February 2006, a VA primary care note indicated 
PTSD as one of the veteran's "problems."

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. The veteran may also 
submit any evidence or further argument 
relative to the claim at issue. 

2. The veteran should be afforded a 
psychiatric examination to ascertain 
whether he has PTSD, related to service. 
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail. The examiner is also requested to 
review all pertinent records in the 
veteran's claims file, along with a copy 
of this remand. Following this review, 
the examiner should state whether the 
veteran has PTSD, and state the bases for 
any opinion, with specific reference to 
the criteria for the establishment of a 
diagnosis of PTSD in accordance with the 
DSM-IV. The claims file must be made 
available to the examiner for review in 
connection with the examination. The 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. The 
RO/AMC should ensure that any clinical 
studies deemed necessary by the examiner 
or otherwise required are conducted. 

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.


Although the Board has not reviewed the claim with a view 
towards its merits, it reiterates that now-applicable law 
provides that requisite for a grant of service connection is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f) (2002).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claim(s). 38 C.F.R. 
§ 3.655(b). The veteran's cooperation in the RO's efforts is 
both critical and appreciated. However, the veteran is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


